Citation Nr: 0830384	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  08-02 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a greater amount of non-service-connected 
death pension benefits, for the period of August 2006 to 
August 2007, due to appellant's medical expenses.

(The issue of entitlement to service connection for the cause 
of the veteran's death will be addressed in a separate 
opinion.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran whose active military 
service extended from October 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision of the 
Department of Veterans Affairs (VA) Milwaukee VA Pension 
Center.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is a widow of a veteran with no income and 
no dependents who has not been shown to be housebound or to 
need the assistance of another person with the aspects of 
everyday living.

2. The maximum amount of non-service-connected death pension 
benefits for a qualifying widow of a veteran with no income 
and no dependents who has not been shown to be housebound or 
to need the assistance of another person with the aspects of 
everyday living has been established by law to be $591 per 
month, effective December 1, 2005 and $610 per month, 
effective December 1, 2006.

3.  The appellant has been in receipt of non-service-
connected death pension benefits in the amount of $591 per 
month, effective August 1, 2006 and $610 per month, effective 
December 1, 2006.


CONCLUSION OF LAW

The appellant has been in receipt of the proper amount of 
non-service-connected death pension benefits, and the payment 
of additional benefits to her, for the period of August 2006 
to August 2007, is not warranted.  38 U.S.C.A. §§ 1503, 1521, 
1542, 5312 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.27, 3.271, 
3.272, 3.273 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks reimbursement for medical expenses for 
the period of August 2006 to August 2007.

The surviving spouse of a veteran is entitled to receive VA 
improved death pension benefits if the veteran had qualifying 
service under 38 U.S.C.A. § 1521(j).  Death pension is a 
benefit payable by VA to a veteran's surviving spouse of a 
veteran as the result of a veteran's non-service-connected 
death.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Basic 
entitlement to death pension exists if the veteran was a 
veteran of a period war who had qualifying wartime service or 
was a veteran of a period of war who at the time of death was 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability.

Qualifying wartime service is that service specified in 38 
U.S.C.A. § 1521(j) and 38 C.F.R. § 3.3(a)(3) and means that 
the veteran served in the active military, naval or air 
service: (1) for ninety days or more during a period of war; 
(2) during a period of war and was discharged or released 
from such service for a service-connected disability; (3) for 
a period of ninety consecutive days or more and such period 
began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.

The Vietnam Era is included in the qualifying periods of war.  
The Vietnam Era is the period beginning on February 28, 1961, 
and ending on May 7, 1975, inclusive, in the case of 
veteran's who service in the Republic of Vietnam during that 
period, and the period beginning on August 5, 1964, and 
ending on May 7, 1965, inclusive, for all others.  38 C.F.R. 
§ 3.2(f).  Accordingly, the veteran's service was during the 
Vietnam Era, and the appellant is the surviving spouse of a 
veteran who had qualifying wartime service.

Payments of death pension benefits are based on the surviving 
spouse's income. Payments of these pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. §§ 
1503, 1521; 38 C.F.R. §§ 3.3, 3.24.  In determining annual 
income, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503; 38 C.F.R. 
§§ 3.271, 3.272.  Social Security Administration (SSA) 
benefits are not specifically excluded under 38 C.F.R. 
§ 3.272.  Such income is therefore included as countable 
income.  Certain medical expenses may be excluded from a 
surviving spouse's income to the extent they were paid.  See 
38 C.F.R. § 3.272(g).

The maximum annual pension rate (MAPR), specified in 38 
C.F.R. § 3.23, is published in Appendix B of VA Manual M21-1 
and is to be given the same force and effect as if published 
in VA regulations.  See 38 C.F.R. § 3.21.  The MAPR is the 
amount of annual income that the surviving spouse must not 
exceed in order to receive death pension payments and the 
maximum amount that the surviving spouse may be entitled to 
without any income as the pension rate paid is computed by 
subtracting the claimant's countable income from the MAPR.  
38 C.F.R. § 3.273.

A claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a claimant seeks benefits and 
the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The basic facts regarding this claim are not in dispute.  The 
appellant was granted a VA improved death pension in a rating 
decision dated in October 2006, effective August 1, 2006, at 
the maximum rate available for a widow of a veteran with no 
income and no dependents who has not been shown to be 
housebound or to need the assistance of another person with 
the aspects of everyday living.  There is no evidence that 
the appellant has any dependents or has been shown to be 
housebound or to need the assistance of another person with 
the aspects of everyday living.  

The maximum amount of non-service-connected death pension 
benefits for a qualifying widow of a veteran with no income 
and no dependents who has not been shown to be housebound or 
to need the assistance of another person with the aspects of 
everyday living has been established by law to be $591 per 
month, effective August 1, 2006 and $610 per month, effective 
December 1, 2006.  38 U.S.C.A. §§ 1503, 1521, 1542, 5312; 
38 C.F.R. §§ 3.3, 3.23, 3.27, 3.271, 3.272, 3.273 .

The appellant has been in receipt of non-service-connected 
death pension benefits in the amount of $591 per month, 
effective August 1, 2006 and $610 per month, effective 
December 1, 2006.

As noted above, the law governing the amount of non-service-
connected death pension benefits for a qualifying widow of a 
veteran with no income and no dependents is clear.  A 
detailed and itemized review of pertinent laws and 
regulations, including 38 U.S.C.A. §§ 1503, 1521, 1542, 5312 
and 38 C.F.R. §§ 3.3, 3.23, 3.27, 3.271, 3.272, 3.273 fails 
to disclose how the appellant would qualify for additional 
death pension benefits under any reasonable interpretation.

In addition, there is no provision, other than to defray the 
appellant's income for the purpose of increasing the 
appellant's non-service-connected death pension benefits, for 
financially assisting the appellant with her medical 
expenses.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth, and it has been unable to identify a 
basis upon which additional compensation may be granted to 
the appellant.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) ((citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).  Accordingly, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the current claim there is no dispute that appellant's 
income for the period of August 2006 to August 2007 was 
calculated to be zero prior to the consideration of medical 
expenses.  It is also undisputed that the appellant does not 
have any dependants.  Therefore, VCAA notice is not required, 
under the circumstances presented in this case, as it is not 
the factual evidence that is dispositive of the present 
appeal, but rather the application of the law and regulations 
to the undisputed facts.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (where 'the law as mandated by statute, and 
not the evidence, is dispositive . . ., the VCAA is not 
applicable'); see also Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) (regarding entitlement to recognition as 
surviving spouse for purposes of reinstatement of death 
pension benefits, Court recognizes that neither duty to 
assist nor duty to notify provisions of VCAA are implicated 
when question is limited to interpretation and application of 
a statute); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).

As the claim involves only undisputed facts and is decided as 
a matter of law, no further discussion of the VCAA is 
required.


ORDER

Entitlement to a greater amount of non-service-connected 
death pension benefits, for the period of August 2006 to 
August 2007, due to appellant's medical expenses, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


